DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2020 and 10/22/2018 have been considered by the examiner.
In the IDS dated 12/11/2020, the Chinese Office Action and Search report issued September 30, 2020 (reference AW) has only been considered according to the English translation of Category of Cited Documents. Sections in Chinese have not been considered. 

Status of the Claims
The response filed 01/04/2021 is acknowledged.
The claims filed 09/27/2018 are under examination.
Claims 1-4, 6, 8-9, 11-16, 20-21, 24, 29-34, and 36-42 are pending.

Election/Restrictions
Applicant's election with traverse of Group II, claims 29-34 and 36-42 in the reply filed on 01/04/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has . 
This is not found persuasive because Applicant's arguments fail to comply with 37 CFR 1.111(b). They amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims distinguishes them from the references.
As set forth in the previous restriction requirement: the inventions of Group 1 and Group 2 lack unity of invention because even though the inventions of these groups require the technical feature of a cosmetic composition which is in the form of a liquid emulsion comprising: water, at least one film-forming agent chosen from vinyl polymers comprising at least one carbosiloxane dendrimer-based unit; from 5% to 15% by weight, relative to the weight of the composition, of at least one polar non-volatile hydrocarbon based oil; from 1% to 8% by weight, relative to the weight of the composition, of at least one non-volatile phenyl silicone oil, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Iida, US 20110104222.  Iida teaches cosmetic compositions comprising water, a vinyl polymer comprising a silicone dendrimer (carbosiloxane dendrimer based unit), neopentyl glycol dicaprate (polar non-volatile hydrocarbon oil) 5%; and methylphenylpolysiloxane (non-volatile phenyl silicone oil) 5%. See Iida, e.g., example 46, ¶ 209. The composition is mixed in an emulsion machine (Iida, e.g., 
It was determined that the groups of claims are not linked by a common or corresponding special technical feature and does not meet the requirements of unity of invention as defined in Rules 13.1, 13.2 and 37 CFR 1.475(a), and accordingly, the identified groups lack "unity of invention", and do not relate to one invention or to a single inventive concept.  
Since Applicant has not specifically pointed out how the language of the claims distinguishes the claimed composition determined to be the technical feature shared by Groups I and II over the cited prior art, and since Applicant has not argued the technical feature found to be shared by the inventions set forth in Groups I and II, it is the position of the Examiner that the restriction requirement should be maintained for the reasons set forth previously. 
In response to Applicant’s argument that the Office has not provided any indication that that contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity, it is noted that the language of the claims was consulted in making a determination regarding the content of the shared technical feature and determining whether the technical feature makes a contribution over the teachings of the prior art. Applicant has not specifically pointed out any interpretation error.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6, 8-9, 11-16, 20-21, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.

Claims 29-34 and 36-42 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Specification
The specification is objected to under 37 CFR 1.77(b). Please amend the specification to include the headings in the specification which are deficient:  
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
Appropriate correction is required.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 34 is objected to because of the following informalities:  There appear to be a number of periods in claim 34, e.g., lines 12-15, 18, 20, 22, 28 appear to include periods at the beginning of each line. Note: “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”.  See MPEP 608.01 (m). The additional periods make it unclear which portions of the claim were intended to define subject matter for which applicant is claiming protection.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The formula for (B), element Y is unclear. In claim 34, line 21, the definition for Y is set forth as a radically polymerizable organic group chosen from organic groups comprising a methacrylic group or an acrylic group (line 22). In line 27, the conjunction “and” is used to further delimit organic groups comprising a styryl group. 
The conjunctions used in the definition of (Y) in claim 34 are inconsistent which renders the claim indefinite. While methacrylic groups are listed in the alternative to acrylic groups, i.e., methacrylic group or an acrylic group, the styryl group is referred to in a joining sense, i.e., and organic groups comprising a styryl group. This may have been intended to mean methacrylic groups and organic groups comprising a styryl group, for example, or the styryl group may have been intended to be an alternative to methacrylic group or an acrylic group.  If the latter was intended “and” should be replaced with “or”.
Clarification is required.

Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 30 includes the phrase “wherein the non-volatile polar hydrocarbon-based oil(s) is (are) chosen from.” The use of parentheticals is unclear since Claim 29 recites at least one polar non-volatile hydrocarbon-based oil. Claims 29 and 30 appear to be inclusive to compositions comprising more than one polar non-volatile hydrocarbon-based oil. Since both claims encompass compositions including more than one non-volatile polar hydrocarbon-based oil, it is not clear if claim 30 was intended to mean compositions wherein all polar non-volatile oils present in the composition are in the subgenera listed in claim 30; or if claim 30 was intended to mean compositions wherein at least one polar non-volatile oil present in the composition is in the subgenera of claim 30. Amending claim 30 to recite “wherein the at least one polar non-volatile hydrocarbon-based oil is chosen from” would clarify this matter. 
There is a lack of antecedent basis for “the two alkyl chains” in claim 30 line 8. The term dialkyl carbonate appears to provide antecedent basis for two alkyl groups. This is an issue since chain implies alkyl groups having more than one carbon atom while dialkyl carbonate indicates the alkyl group may be methyl, i.e., not a chain. Consequently, it is not entirely clear whether dialkyl carbonate as claimed encompasses methyl carbonates or not. 
In addition, the use of the term “possibly” in claim 34, line 8 is unclear. Analogous to “such as”, the term “possibly” should be removed for clarity. See MPEP § 2173.05(d). Since the alkyl groups can only be identical or different the term possibly is confusing since it suggests the alkyl chains may be something other than identical or different. 
Clarification is required. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 31 includes the phrase wherein the content of non-volatile polar hydrocarbon-based oil(s). The use of the parenthetical oil(s) is confusing since claim 29 refers to at least one polar non-volatile hydrocarbon-based oil. It is unclear if the percent recited in claim 31 was intended to refer to the at least one polar non-volatile hydrocarbon-based oil, or if the percent was intended to refer to the total amount of polar non-volatile hydrocarbon-based oils present in the composition.
For this action, the amount is interpreted to refer to at least one polar non-volatile hydrocarbon based oil. 
Amending claim 31 to recite “wherein the content of the at least one polar non-volatile hydrocarbon-based oil” would clarify this matter.
Clarification is required. 

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 32 includes the recitation of wherein the content of non-volatile phenyl silicone oil(s) ranges from 1.5% to 5% by weight, relative to the weight of the composition. The use of parenthetical with respect to the oil is confusing since claim 29 establishes compositions comprising at least one non-volatile phenyl silicone oil. It is not clear if the percent recited in claim 32 was intended to refer to the at least one non-volatile phenyl silicone oil recited in claim 29, or if the percent was intended to refer to the total amount of non-volatile phenyl silicone oil present in the composition by weight. 
For this action, this limitation is intended to refer to the content of the at least one non-volatile phenyl silicone oil.
Amending claim 32 to recite “wherein the content of the at least one non-volatile phenyl silicone oil” would clarify this matter.
Clarification is required.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 38 includes the limitation wherein the content of film forming agent(s) represents from 0.5% to 30% by weight of active material relative to the weight of the composition.
There is no antecedent basis for “by weight of active material” since claim 29 does not establish an active material. 
The use of parenthetical agent(s) is confusing since claim 29 sets forth at least one film forming agent. It is not clear if the percent recited in claim 38 was meant to refer to the content of at least one film forming agent, or if the percent recited in claim 38 was meant to refer to the total content of film forming agents in the composition. 
This is interpreted to refer to the content of at least one film forming agent.
Amending claim 38 to recite “wherein the content of the at least one film forming agent represents from 0.5% to 30% by weight of the composition” would clarify this matter.
Clarification is required. 

Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 40 includes the limitation of wherein the content of volatile oil(s) represents from 5% to 45% by weight relative to the weight of the composition. 
There is a lack of antecedent basis for volatile oil(s) since claim 29 does not establish a volatile oil. 
It appears this claim was intended to depend from claim 39. 
However, in the event claim 40 was amended to depend from claim 39 the parenthetical oil(s) would be an issue similar to claim 31. 
For this action, claim 40 is interpreted to depend from claim 39 and the limitation of claim 40 is interpreted to refer to at least one volatile oil.
Clarification is required. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 30, 32, 33, 34, 36, 37 38, 39, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Iida, US 20110104222 as evidenced by FA 4002 ID, Dow Corning, 2009.
Iida teaches cosmetic compositions comprising water, a vinyl polymer comprising a silicone dendrimer (carbosiloxane dendrimer based unit), neopentyl glycol dicaprate (polar non-volatile hydrocarbon oil) 5%; and methylphenylpolysiloxane (non-volatile phenyl silicone oil) 5%. See Iida, e.g., example 46, ¶ 209. The composition is mixed in an emulsion machine (Iida, e.g., 0210) and comprises both an oil phase and a water phase. This appears to be a composition in the form of an emulsion. Iida teaches compositions having all of the features required by claim 29. 
Applicable to claim 30: neopentyl glycol dicaprate is an ester oil.
Applicable to claim 32: methylphenylpolysiloxane is present in an amount of 5%. See Iida, e.g., example 46, 0209.
Applicable to claim 33: the content of non-volatile oils appears to be in the claimed range. Monoisostearyl glyceryl ether (monoester of a fatty acid) 2%, neopentyl glycol dicaprate 5%, and methylphenylpolysiloxane 5%, for a total of 12%. More generally, Iida teaches compositions including nonvolatile oils in an amount ranging from 0.5 to 20wt% which range significantly overlaps with the claimed range. 
The limitations of claim 34 are found in Iida, ¶s 0028-0034. See also Iida, claims 3-4.
The limitations of claim 36 are found in Iida, see pg. 4, first and third structures. Additionally, the exemplified vinyl based polymer having a carbosiloxane dendrimer used in Iida appears to be the same polymer employed in the present application. In the instant specification, example spanning pp. 53-54, the vinyl based polymer having a carbosiloxane dendrimer is FA 4002 ID. This commercial embodiment is named in Iida (Iida, e.g., 0041) and used in the examples, e.g., example 46: FA4002ID.
Applicable to claim 37: As evident from FA 4002 ID, Dow Corning, 2009, the polymer employed in Iida is an Acrylates/Polytrimethylsiloxymethacrylate Copolymer. See Iida, e.g., example 46 and FA 4002 ID, pg. 1, INCI: isodecane and Acrylates/Polytrimethylsiloxymethacrylate Copolymer. 
Applicable to claim 38: Iida teaches silicone dendrimer acrylate copolymer (FA 4002 ID) in an amount of 10wt% which is a clearly disclosed value in the claimed range. See Iida, e.g., example 46.
Applicable to claim 39: Iida teaches wherein the composition includes a volatile oil, e.g., isododecane. See Iida, e.g., example 46 and 0093.
Applicable to claim 41: Iida teaches the composition including an amount of water in the claimed range. See example 46: Sum of listed ingredients is 43.5 with balance water. Here the amount of water is 100%-43.5%, i.e., 56.5%. This is a clearly disclosed value within the claimed range. 
Applicable to claim 42: Iida teaches the composition produced in an emulsion machine. Iida teaches compositions in the form of a water in oil emulsion. See Iida, e.g., 0096-0098. 
Iida anticipates the subject matter of instant claims 29, 30, 32, 33, 34, 36, 37 38, 39, 41 and 42.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 29-34 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lahousse, WO 2014154701 A2 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Shirai, WO 2014087183 A1.
Lahousse teaches cosmetic compositions, in the form of a liquid emulsion comprising a) at least 5% nonvolatile oil, b) 1-30% by weight active substance of at least one film forming agent chosen from vinyl polymers comprising at least one carbosiloxane dendrimer based unit, c) at least 10% water (Lahousse, e.g., Abstract).
	Lahousse teaches the compositions including at least one nonvolatile phenylated silicone oil and at least one polar nonvolatile hydrocarbon based oil (Lahousse, pg. 15: 36-39).
	Applicable to claim 30: Lahousse teaches polar nonvolatile oils including C10-C26 alcohols or ester oils (Lahousse, e.g., pg. 16:10-12). Additional polar nonvolatile oils are found in Lahousse at pg. 11:10 to pg. 14:28, including optionally hydroxylated monoester, diesters, or triesters of C2-C8 monocarboxylic or polycarboxylic acid and C2-C8 alcohol, esters of C2-C8 polyol and one or more C2-C8 carboxylic acids, ester oils having between 18 and 70 carbon atoms, vinylpyrrolidone/1-hexadecene copolymers, C12-C22 fatty acids, dialkyl carbonates, the 2 alkyl chains being the same or different, and mixtures thereof. 
	The limitations of claim 34 are found at pg. 17 to pg. 19:17.
	The limitations of claim 36 are found at Lahousse, e.g., pg. 23:1-9 and pg. 26:20-38. 
	Applicable to claim 37: Lahousse teaches the vinyl polymer grafted with at least one carbosiloxane dendrimer-based unit include FA 4002 ID and FA 4001 CM. These are polymers having the INCI name Acrylates/polytrimethylsiloxy Methacrylate Copolymer as evidenced by FA 4002 ID, Dow Corning, 2009.
	Applicable to claim 38: Lahousse teaches the vinyl polymer comprising at least one carbosiloxane dendrimer based unit in an amount of from 1 to 30% by weight (Lahousse, e.g., claim 1). This amount significantly overlaps with the amount recited in claim 38.
	Applicable to claim 39: Lahousse teaches the composition further comprising at least one volatile oil (Lahousse, e.g., claim 8). 
	Applicable to claim 40: Lahousse teaches wherein the content of the volatile oil is from 0.1 to 30% by weight (Lahousse, e.g., claim 9). 
	Applicable to claim 41: Lahousse teaches the water content ranges from 20% to 60% by weight (Lahousse, e.g., claim 13). This is the same range claimed. 
	Applicable to claim 42: Lahousse teaches the composition in the form of an inverse (water in oil) emulsion (Lahousse, e.g., claim 14). 
	Applicable to claim 33: Lahousse teaches compositions including both a polar non-volatile oil and a non-volatile phenyl silicone oil, and Lahousse generally teaches compositions wherein the non-volatile oil is present in an amount of at least 8% by weight and preferably between 10% and 30% by weight (Lahousse, e.g., claim 13). 
Although the total amount of non-volatile oil claimed is within the range suggested in Lahousse, the teachings of Lahousse differ from the subject matter of the presently claimed invention in that Lahousse does not expressly teach the amounts of the individual non-polar oils, i.e., composition including from 5% to 15% by weight of at least one polar non-volatile hydrocarbon based oil, and from 1% to 8% by weight of at least one non-volatile phenyl silicone oil. 
However the claimed amounts for polar nonvolatile hydrocarbon based oil and nonvolatile phenyl silicone oil are within the range suggested generally for similar cosmetic compositions comprising an oil phase and incorporating vinyl polymers comprising at least one carbosiloxane dendrimer based unit. 
Shirai teaches cosmetic compositions including a similar amount of an oil phase, e.g., 25% to 50% by weight, said oil phase including at least one non-volatile oil, preferably at least one nonvolatile hydrocarbon based oil and/or at least one nonvolatile silicone oil (Shirai, e.g., Abstract). Shirai teaches cosmetic compositions including a vinyl polymer grafter with at least one carbosiloxane dendrimer based unit in an amount similar to that of Lahousse (Shirai, e.g., pg. 54: ¶ 6-8). 
Shirai teaches useful amounts of the nonvolatile phenyl silicone oils range from 1% to 20% by weight, preferably from 2-15% by weight, more preferably from 4% to 13% by weight of the composition (Shirai, e.g., claim 14). The amounts recited in claims 29 and 32 overlap with the range suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Shirai teaches useful amounts of nonvolatile hydrocarbon based oils may range from 10% to 40% by weight, preferably from 12% to 35% by weight, and more preferably from 15% to 30% by weight relative to the total weight of the composition (Shirai, e.g., claim 15). It is noted that Shirai claim 15 refers to ester oils which are polar nonvolatile hydrocarbon based oils. The amounts recited in claims 29 and 31 overlap with the amount suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the amount of polar nonvolatile hydrocarbon based oil and nonvolatile phenyl silicone oil present in the compositions of Lahousse within the ranges generally suggested by Shirai with a reasonable expectation of success. Since Lahousse teaches emulsion compositions comprising a combination of vinyl polymer comprising at least one carbosiloxane dendrimer based unit, a polar nonvolatile hydrocarbon based oil, and a nonvolatile phenyl silicone oil, the skilled artisan would have been motivated to look to prior art references teaching effective ranges for these oils in similar compositions with a reasonable expectation of success. 
There does not appear to be any evidence of criticality associated with the claimed ranges which is commensurate in scope with the claimed invention. 
Accordingly, the subject matter of claims 29-34 and 36-42 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 29-34 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-32 of US 16089206. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach compositions in the form of an emulsion comprising water, at least one film forming agent including vinyl polymers comprising at least one carbosiloxane dendrimer based unit, at least one polar non-volatile hydrocarbon based oil, and at least one non-volatile phenyl silicone oil. The amount for nonvolatile polar hydrocarbon based oil is found in claim 18. The amount for nonvolatile phenyl silicone oil is found in claim 19. The content of the non-volatile oil ranges from 6% to 20% by weight of the composition (claim 20). The limitations of instant claim 34 are found in reference claim 21. The limitations of instant claim 36 are found in reference claim 23. The limitations of instant claim 37 are found in reference claim 24. The limitations of instant claim 38 are found in reference claim 25. The limitations of instant claims 39-40 are found in reference claims 26-27. The limitations of instant claims 41-42 are found in reference claims 28-29. 
The presently claimed subject matter differs from the subject matter claimed in the reference application in that the reference application does not expressly teach the amounts recited by instant claims 31 and 32. However, the amount for these elements found in reference claims 18 and 19 overlap with the amounts recited by instant claims 31 and 32. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Here the amounts recited by instant claims 31 and 32 overlap with the amounts generally suggested by the claims of the reference application. 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference application. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615